Order of disposition, Family Court, Bronx County (Maureen McLeod, J.), entered on or about October 23, 2000, which, to the extent appealed from, upon a finding of abandonment, terminated the parental rights of respondent mother to the subject child and committed custody and guardianship of the child to petitioner agency and the Commissioner of Social Services of the City of New York for the purpose of adoption, unanimously affirmed, without costs.
The finding of abandonment was based on the uncontroverted evidence that during the six-month period immediately prior to the filing of the petition, respondent mother failed to visit or communicate with the child or agency, although able to do so and not prevented or discouraged from doing so by the agency *300(see Social Services Law § 384-b [5] [a]; Matter of Anthony M., 195 AD2d 315).
In view of the evidence demonstrating that respondent had abandoned and had had no relationship with the subject child, who neither knew nor responded to her, and in view of the evidence that the child has become strongly attached to her foster mother, who has cared for her well and wishes to adopt her, it was in the child’s best interests to terminate respondent’s parental rights so as to permit the adoption process to move forward. Concur — Tom, J.P., Andrias, Sullivan, Friedman and Marlow, JJ.